Citation Nr: 1637808	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his December 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in April 2013 correspondence submitted to VA, the Veteran withdrew that request.  38 C.F.R. § 20.704(e) (2015).

In August 2013 and June 2014, the Board remanded the current issue for further evidentiary development.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDING OF FACT

Throughout the pendency of the appeal the Veteran's bilateral hearing loss has been manifested by impairment of auditory acuity that is noncompensably disabling. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was sent to the Veteran in August 2009.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his disability during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also notes that the actions requested in the prior Board remands have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained VA and private treatment records, as well as an additional VA examination.  The AOJ also undertook efforts to obtain full audiological results associated with a May 2010 VA treatment note that summarized the results of hearing testing conducted at that time.  An August 2014 "no record reply" from the Salem VA Medical Center indicated that there was no Vista Imaging during that time frame, and the Veteran was informed of that finding in a November 2014 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

II.  Increased Rating

The Veteran filed the instant claim for an increased disability rating for bilateral hearing loss in August 2009 and is seeking an evaluation in excess of the noncompensable rating previously assigned effective August 1, 1989.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran has been afforded three VA examinations during the claim period, none of which document compensable hearing loss.  In that regard, an audiogram conducted during a September 2009 examination showed pure tone thresholds of 10, 20, 60, and 70 decibels in the right ear and 50, 65, 70, and 100 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 40 decibels in the right ear and 71 decibels in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level III in the other, a noncompensable disability rating is assigned under Table VII.

During an August 2012 VA examination, an audiogram showed pure tone thresholds of 15, 20, 55, and 65 decibels in the Veteran's right ear and 55, 60, 80, and 100 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 39 decibels in the right ear and 74 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  However, as the Veteran's left ear puretone thresholds were all over 55 decibels, the findings for that ear have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores for his left ear result in Level VI hearing loss.  However, where hearing loss is at Level I in one ear and Level VI in the other, a noncompensable disability rating is still assigned under Table VII.

Finally, an audiogram conducted during an October 2013 VA examination showed pure tone thresholds of 20, 30, 60, and 70 decibels in the right ear and 55, 70, 85, and 105+ decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 45 decibels in the right ear and 79 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear, and applying the left ear results to Table VIA yields a finding of Level VII hearing loss.  However, where hearing loss is at Level I in one ear and Level VII in the other, a noncompensable disability rating is still assigned under Table VII.

The Board acknowledges that the record also includes a March 2010 private audiological evaluation.  However, the results obtained during the course of that private evaluation are not valid for rating purposes, because VA examinations follow a protocol that is mandated by regulation and that was not followed by the private examiner.  Specifically, although speech audiometry testing was conducted, there is no indication that the Maryland CNC controlled speech discrimination test was used.  However, ignoring the mandated protocols, for argument's sake, and applying the relevant results from the March 2010 audiological evaluation to Tables VI and VIA still yields a finding of Level I hearing loss in the right ear and Level VII hearing loss in the left ear.  Thus, even if the March 2010 evaluation was valid for rating purposes, the levels of hearing loss documented during that evaluation would not entitle the Veteran to a compensable rating.  38 C.F.R. §§ 4.85, 4.86 (2015).

The Board has taken into consideration the Veteran's complaints regarding the impact of his hearing loss on his daily life, and the VA examiners also discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board acknowledges that the Veteran wears hearing aids when he is not working, and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including his difficulty understanding speech clearly, his inability to hear people on the telephone with his left ear, his difficulty hearing female voices with his left ear, his difficulty hearing with background noise, his inability to determine which direction sounds are coming from, and his inability to hear whispers of co-workers on his left side or the movements of prisoners on his left side during his work as a sheriff's deputy.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and the VA examinations performed during the course of the appeal show that the Veteran's bilateral hearing loss at no time warranted a compensable evaluation.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In short, the audiometric findings are the most probative medical evidence of record as to the nature of the Veteran's hearing loss, and they reveal that the Veteran's hearing loss does not warrant a compensable rating.  There is currently no medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a compensable rating, nor has any fault with the examinations of record been shown.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss and provide for consideration of greater disability than currently shown by the evidence.  In that regard, although the Veteran has described various situations in which his hearing loss-especially that in his left ear-creates functional difficulties, all of the scenarios he has described result solely from impaired hearing, which is specifically contemplated by the rating criteria.  Moreover, the Veteran is in receipt of a separate, compensable disability rating for tinnitus and, as discussed in the Board's prior remands, the issue of entitlement to service connection for ear infections has been referred to the AOJ for appropriate action.  Thus, the Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


